Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 11/05/2021, in which claims 2-3, 9-10, 16-17 have been cancelled, claims 1, 8, 15 have been amended, claims 1, 4-8, 11-15, 18-20 are presented for the examination.

Response to Arguments
Applicant's arguments filed 1, 4-8, 11-15, 18-20 have been fully considered but they are not persuasive. 

The combination of Petri and Dasari and Boshev fails to disclose or suggest the limitations of amended independent claims 1, 8, and 15.

Response: Examiner respectfully disagrees.  Boshev teaches in Fig. 6A, step 625, Fig. 6B, [0068]-[0070], Fig. 6A-6B illustrates a failback process of secondary data center to a primary data center after primary data center becomes operational, replicating (i e synchronizing) data stored in secondary DB to primary DBs, [0038], “a replication service of the primary ACEI (e.g., the replication service 120) may poll the repository for changes in the account data at regular time intervals. “); 
As such, examiner believes the combination of Petri, Desari and Boshev teaches each and every limitations as amended in independent claims 1, 8, and 15.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, 12, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petri et al. (US 2016/0055062, referred herein after Petri) in view of Dasari et al. (US 2008/0244307, referred herein after Dasari) and Boshev et al. (US 2018/0349238, referred herein after Boshev).



As per claim 1, 8, 15, Petri discloses a method for managing nodes, comprising: detecting, by a failover node, a failure of a primary node ([0015], detecting failover events (e.g., minor or major failures or abnormal terminations of the target computing systems); 
based on the detecting, updating a sparse virtual space to indicate that a file system previously local to the primary node is now local to the failover node, wherein the sparse virtual space is managed by a file system container executing on the failover node; and (Fig. 2, [0033], [0042], wherein the upon detecting failure, data blocks copied or moved to virtual failover volume 130 from primary (105) to secondary (110) via render mirror module 210, [0032], the virtual failover volume 130 may include a sparse file.);
initiating mirroring of data written by the instance of the application to the file system to the new failover node (Fig. 1B, [0041]-[0042], “Upon the occurrence of a failover event, the render mirror module 225 may utilize the mirror alone, or the mirror and the revised differential file, to render a bootable image file from one or more mirrors, and/or one or more mirrors and one or more differential files to created a virtual failover computing system that approximates the configuration of the target computing system 105 at an arbitrary point in time.”);
updating the sparse virtual space to indicate that the file system previously local to the failover node is now remote to the failover node, wherein after the updating the file system is local to the primary node (Fig. 2, [0033], [0042], [0032], the virtual failover volume 130 may include a sparse file.);

Petri does not specifically discloses initiate execution of an instance of an application on the failover node, wherein a second instance of the application was previously executing on the primary node, and wherein the instance of the application uses the file system;

determining, after initiating execution of the instance of the application, that the primary node is not operational;
in response to the determination: designating a new failover node;


However, Dasari discloses initiate execution of an instance of an application on the failover node, wherein a second instance of the application was previously executing on the primary node, and wherein the instance of the application uses the file system ([0054]-[0055], application instance 202-1 executes on failover node 102-1, wherein the application instance 202-2 was previously executing on 102-2 (primary node));  

determining, after initiating execution of the instance of the application, that the primary node is not operational (Fig. 3, step 310, “The detection of the failure of the application may be a result of receiving information by the high-availability failover mechanism from the first node 102-2, indicating that the failure of the application has occurred on the first node 102-2.”); 
in response to the determination: designating a new failover node (Fig. 3, step 320, [0055], “In response to detecting the failure of the application on the first node 102-2, the high-availability failover mechanism may determine a second node of the multi-node system on which a failover of the application is to be next attempted and attempt to restart the application on the second node, say one of 102-1, 102-3, 102-4, . . . 102-M (as shown in FIG. 1), of the system.”); 

initiating mirroring of data written by the instance of the application to the file system to the new failover node (Fig. 1B, [0041]-[0042], “Upon the occurrence of a failover event, the render mirror module 225 may utilize the mirror alone, or the mirror and the revised differential file, to render a bootable image file from one or more mirrors, and/or one or more mirrors and one or more differential files to created a virtual failover computing system that approximates the configuration of the target computing system 105 at an arbitrary point in time.”);
updating the sparse virtual space to indicate that the file system previously local to the failover node is now remote to the failover node, wherein after the updating the file system is local to the primary node 


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Petri’s method for maintaining virtual failover volume of a target computing system into Dasari’s method of failing over applications in a clustered computing system because one of the ordinary skill in the art would have been motivated to avoid thrashing to improve time availability of the application.

neither Petri nor Dosari discloses determining, after initiating execution of the instance of the application, that the primary node is operational;
in response to the determination: synchronizing data stored in the failover node with the primary node, wherein the data was written by the instance of the application to the file system while the primary node was not operational; 

However, Boshev discloses determining, after initiating execution of the instance of the application, that the primary node is operational (Fig. 9, step 910, [0083], “At 910, operation of the primary data center is restored after a period of unavailability.”);
in response to the determination: synchronizing data stored in the failover node with the primary node, wherein the data was written by the instance of the application to the file system while the primary node was not operational (Fig. 6A, step 625, Fig. 6B, [0068]-[0070], Fig. 6A-6B illustrates a failback process of secondary data center to a primary data center after primary data center becomes operational, replicating (i e synchronizing) data stored in secondary DB to primary DBs, [0038], “a replication service of the primary ACEI (e.g., the replication service 120) may poll the repository for changes in the account data at regular time intervals. “); 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Boshev’s failback method into Petri’s method for maintaining virtual failover volume of a target computing system and Dasari’s method of failing over applications in a clustered computing system because one of the ordinary skill in the art would have been motivated to restore the operation of the cloud platforms in remote locations within a reasonable timeframe.

As per claim 4, 11, 18, Boshev discloses the method of claim 1, further comprising: in response to determining that the primary node is operational, ceasing execution of the instance of the application on the failover node (Fig. 9, step 940, “During the scheduled timeslot, at 940, the one or more application instances are set in maintenance mode and stopped.”).

As per claim 5, 12, 19, Petri discloses the method of claim 1, further comprising: prior to detecting the failure: receiving data from the primary node; storing the data in a memory of the failover node ([0031]-[0033]).  

As per claim 7, 14, Petri discloses the method of claim 1, wherein updating the sparse virtual space to indicate that the file system previously local to the primary node is now local to the failover node further comprises assuming a virtual address previously assumed by the primary node ([0028], wherein the virtual failover computing system assumes the configuration of the target computing system 105 (e.g. primary computing system as claimed).



Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petri, Boshev and Dasari in view of Allen et al. (US 2007/0180302, referred herein after Allen).

As per claim 6, 13, 20, neither Petri, Boshev nor Dasari discloses the method of claim 1, wherein detecting the failure comprises: sending by the file system container a heartbeat message to the primary node; and determining, after a period of time has elapsed, that no response was received from the primary node;

However, Allen discloses sending by the file system container a heartbeat message to the primary node; and determining, after a period of time has elapsed, that no response was received from the primary node ([0064], keep-alive signal is interpreted as heartbeat message as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Allen’s method of failover into Petri’s method for maintaining virtual failover volume of a target computing system, Boshev’s failback method and Dasari’s method of failing over applications in a clustered computing system because one of the ordinary skill in the art would have been motivated to provide fault-tolerance and recoverability.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Sliwinski teaches a method for transferring sets of mirrored disks from an active system to a standby system in the event of a failure of the active system, wherein each of the computer systems maintains a table containing entries that reflect the state of sets of mirrored disks attached to that system, comprises merging the entries of the table of the failed system with the entries of the table of the standby system to create a merged mirror information table on the standby system.

Reference Das teaches a  method for creating and managing multiple virtualized remote mirroring session consistency groups are provided. The system and method provide a mechanism for virtualizing a single physical session of a remote mirroring storage system so that a user is able to create and manage multiple virtual sessions as if they were storage volumes belonging to different physical sessions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114